The record discloses that on the 10th day of June, 1918, the district court of Tillman county overruled a motion for new trial in a case wherein W.G. Roe, as trustee, recovered a judgment against N.M. Short and L.T. Martin. An appeal from this judgment and order of court was filed in this court on December 12, 1918, more than six months having elapsed since the order of the court overruling the motion for new trial.
The case is now before this court on motion of defendant in error to dismiss the appeal on the grounds that the same was not filed within the time allowed by statute. Plaintiffs in error filed a response to said motion and asked permission to withdraw the case-made for correction, alleging the motion for new trial was overruled June 12, 1918. Defendant in error filed a response to said motion to correct the case-made, with the affidavit of the clerk attached, stating the records disclosed the motion for a new trial was overruled June 11, 1918. On July 18, 1922, this court made an order permitting the plaintiffs in error to withdraw the case-made for the purpose of correcting it to show the exact date said motion for new trial was overruled. No correction has been made, and no reason given for failure to correct the case-made. This court in a long line of decisions has held:
"This court is without jurisdiction to entertain an appeal commenced in this court more than six months after the rendition of the judgment or final order of which complaint is made." Ham v. Veasey, 79 Okla. 133, 191 P. 1094, and cases therein cited.
This appeal not having been commenced within the six-months period allowed by statute, the motion must be sustained, and the appeal dismissed.
KANE, JOHNSON, MILLER, KENNAMER, and NICHOLSON, JJ., concur.